Citation Nr: 9929441	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-42 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for direct service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for direct service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This appeal arises from a rating decision of April 1996 from 
the Washington, D.C., Regional Office (RO).

The issue before the Board of Veterans' Appeals (Board) is 
whether new and material evidence has been received to reopen 
the claim for direct service connection for hearing loss and 
tinnitus.  However, a March 1996 private medical statement 
indicates that the veteran's ear infections could impair 
hearing and a July 1997 VA examination report indicates that 
the veteran's hearing loss and tinnitus were secondary to the 
service connected external otitis only if there existed a 
concurrent middle ear infection.  Additionally, an undated 
private medical statement indicates that eventually there 
will be permanent impairment of hearing due to the infection.  
This medical evidence raises the issue of service connection 
secondary to the service connected chronic otitis externa.  
The issue of secondary service connection under the 
provisions of 38 C.F.R. § 3.310(a) (1999) has not been 
addressed by the RO nor has it been developed for appellate 
review.  Accordingly, the Board does not have jurisdiction to 
consider the issue of secondary service connection and it is 
referred to the RO for appropriate consideration.  

In an April 1999 statement from the veteran, he requested an 
increased disability rating for his fungus infection.  The 
record does not show that action has been taken on this 
claim.  This matter is referred to the RO for appropriate 
consideration.



FINDINGS OF FACT

1.  A rating decision in December 1994 denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran was advised of this decision in a January 1995 
supplemental statement of the case.  

2.  The veteran did not submit a timely substantive appeal to 
perfect an appeal of the July 1994 and the December 1994 
rating decisions.

3.  Evidence received subsequent to the December 1994 rating 
decision is not new and material to the issue of direct 
service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision is final.  Evidence 
received subsequent to that decision is not new and material, 
and does not serve to reopen the claim for direct service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 
(1999).

2.  The December 1994 rating decision is final.  Evidence 
received subsequent to that decision is not new and material, 
and does not serve to reopen the claim for direct service 
connection for tinnitus.  38 U.S.C.A. § 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in July 1994, service connection for 
bilateral sensorineural hearing loss and tinnitus was denied.  
The veteran was advised of this decision in a letter to him, 
also dated in July 1994.  The veteran submitted a timely 
notice of disagreement and a statement of the case was issued 
in November 1994.  Additional evidence was submitted and 
addressed in a December 1994 rating decision.  A supplemental 
statement of the case was provided to the veteran in January 
1995 advising him of the December 1994 decision.  However, 
the veteran did not perfect the appeal since a substantive 
appeal or other document that could be construed as a 
substantive appeal was not received within one year of the 
letter advising the veteran of the initial July 1994 rating 
determination on these issues.  

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.304, 20.1103 (1999).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  The RO's 
December 1994 rating decision is the last final decision to 
address the issue of direct service connection for bilateral 
sensorineural hearing loss and tinnitus.   Therefore, the 
evidence that is considered to determine whether new and 
material evidence has been received is the evidence that has 
been received following that decision.  38 U.S.C.A. § 7105(b) 
(West 1991); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.304 (1999).  

Hearing loss

A private medical statement, dated in August 1994, notes the 
veteran was being treated for hypertension and the residuals 
of an automobile accident.  The statement also notes he had a 
chronic ear infection, however, it does not relate the 
hearing loss to service.  An undated private medical 
statement notes that eventually there would be permanent 
impairment of hearing due to the infection.  This statement 
does not relate the veteran's hearing loss directly to 
service.  These statements are new in the sense that they 
were not previously of record.  However, they do not show 
that the veteran's hearing loss is directly due to service.  
Accordingly, they are not material. 

A March 1996 private medical statement was received which 
indicates the veteran's hearing loss was secondary to noise 
exposure.  However, an October 1994 statement from the same 
physician indicates that hearing loss was secondary to noise 
exposure in service.  Additionally, the report of a May 1994 
VA examination notes the veteran's hearing loss was 
consistent with the veteran's report of acoustic trauma in 
service.  These 1994 records were contained in the claims 
file and considered for the prior decision.  Therefore, the 
March 1996 private medical statement is cumulative of 
evidence previously of record and considered, and thus is not 
new.

The report of a VA examination, dated in July 1997, notes the 
veteran had sensorineural hearing loss.  However, this report 
does not show that the hearing loss is related to service.  
Accordingly, it is not material.  The report does note that a 
prior statement from a private physician notes the right 
eardrum had been punctured.  However, the private physician's 
statement upon which this notation was based was contained in 
the claims file and previously considered.  Therefore, the 
reference to the punctured ear drum is not new.  

An October 1997 statement from a friend and medical secretary 
to a physician who had formerly treated the veteran indicates 
the veteran had difficulty with hearing.  However, the author 
of the statement is not shown to be a medical professional 
and as such, her statement does not provide probative 
evidence that the veteran's hearing loss began during 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, medical statements from the physician who had 
formerly treated the veteran for his ears were in the record 
and considered for the prior decision.  Therefore, the 
statement is cumulative of the evidence previously of record 
and thus not new.

The veteran presented testimony before the undersigned member 
of the Board in August 1999.  The veteran testified that 
during training in service, a grenade exploded near him and 
that he received treatment for his ears.  He indicated his 
hearing loss began following the explosion.  He also 
testified that hearing experts indicated that his hearing 
loss was from the accident.  However, written statements from 
the veteran that indicate there was a grenade explosion were 
in the claims file and considered for the prior decisions.  
Additionally, the service medical records show treatment for 
the ears.  Furthermore, an October 1994 statement from the 
hearing experts referenced in his testimony was contained in 
the claims file and considered for the prior decision.  
Accordingly, the veteran's testimony was not new.

The evidence that has been received since the last final 
disallowance of the veteran's claim is either not new or not 
material to the issue of direct service connection for 
bilateral hearing loss.  Either alone or in conjunction with 
the evidence previously of record, the received evidence is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  Therefore, the evidence is 
not new and material.  38 C.F.R. § 3.156(a) (1999).

New and material evidence has not been received and the claim 
for direct service connection for bilateral hearing loss is 
not reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999).

Tinnitus

The report of a VA examination, dated in July 1997, notes 
that the veteran had a history of tinnitus since a training 
accident in 1944.  The report also notes the veteran 
indicated that he had tinnitus originating after a grenade 
explosion.  However, a May 1994 VA examination report 
indicates that the veteran's tinnitus began after a rifle 
grenade explosion.  Additionally, an October 1994 private 
medical statement indicates that the tinnitus was secondary 
to the rifle grenade explosion.  These 1994 records were 
contained in the claims file and considered for the prior 
decision.  Therefore, the findings in the July 1997 VA 
examination report are not new.  

The veteran testified that he had constant tinnitus.  His 
testimony during the hearing related his ear problems to 
service and the grenade explosion.  However, as noted, 
medical records that were in the claims file and previously 
considered also indicate tinnitus due to the grenade 
explosion.  Therefore, the veteran's testimony is not new. 

The evidence that has been received since the last final 
disallowance of the veteran's claim is not new to the issue 
of direct service connection for tinnitus.  Either alone or 
in conjunction with the evidence previously of record, the 
received evidence is not so significant that it must be 
considered to fairly decide the merits of the claim.  
Therefore, the evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (1999).

New and material evidence has not been received and the claim 
for direct service connection for tinnitus is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103 (1999).


ORDER

1.  New and material evidence has not been received and the 
claim for direct service connection for bilateral hearing 
loss is not reopened.
2.  New and material evidence has not been received and the 
claim for direct service connection for tinnitus is not 
reopened.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals







